Citation Nr: 1333396	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a circulatory problem.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculitis.

8.  Entitlement to service connection for atypical chest pain.

9.  Entitlement to service connection for onychomycosis, claimed as feet fungus.

10.  Entitlement to service connection for peripheral neuropathy of the extremities.

11.  Entitlement to service connection for a lung disability.

12.  Entitlement to service connection for a bilateral hip disability.

13.  Entitlement to service connection for frostbite or hypothermia.

14.  Entitlement to service connection for a dental condition or mouth injury with pain and bleeding.

15.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

16.  Entitlement to service connection for degenerative joint disease of the bilateral ankles.

17.  Entitlement to service connection for degenerative disc disease of the cervical spine.

18.  Entitlement to service connection for diabetes mellitus.

19.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007, November 2009, June 2010, and May 2011 rating decisions by the San Juan, Puerto Rico, and Hartford, Connecticut, Regional Offices (ROs) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for the disabilities enumerated above.  

In July 2012, the claims were considered by the Board; reopening of three previously denied claims of service connection, for a psychiatric disorder, headaches, and an eye disorder, was ordered, and the remaining claims on the merits were remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  Additionally, the Board raised the issue of entitlement to TDIU as part of the pending appeals, and remanded the matter with the intertwined service connection claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

REMAND

In July 2012, the Board noted that the Veteran had reported receiving Social Security Administration (SSA) benefits for some period of time.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appeals were therefore remanded to obtain the SSA records, or for a determination that such were not available.

On remand, VA contacted SSA through a "government to government services" secure messaging application and requested the Veteran's medical records from SSA's National Record Center.  Although no direct response to VA"s inquiry appears in the claims file, the August 2013 supplemental statement of the case (SSOC) indicates that copies of SSA records were considered, and had been "reviewed virtually."  Searches of VA's Virtual VA and VBMS systems shows no electronic records from SSA were associated.

The purpose of the July 2012 remand has therefore been defeated.  While the RO has had the opportunity to review the SSA records, and in fact referred to them in the August 2013 SSOC, the method of review deprives the Veteran, his examiners, and the Board of an equal opportunity.  They may well have merely not been obtained.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further remand is now required to attach the SSA records to the claims file, either physically or electronically, in a format which can be utilized by all reviewers.

Importantly, July 2013 VA examiners repeatedly noted that the Veteran is quite unreliable as a historian.  All indicated that their ability to render a requested nexus opinion in this case was impacted by the lack of a reliable historical perspective, particularly with regard to the claim of service connection for a psychiatric disability.  After the SSA records are appropriately associated with the claims file, the VA examiners must be afforded an opportunity to review such and supplement their prior comments.

Further, upon review of the claims file, the Board notes that service treatment records contain potentially relevant information which has not been clearly addressed by VA examiners.  In June 1955, for example, the records reflect an injury of the right lower leg in a fall.  An April 1956 note refers to a hysterical reaction to inoculations.  The Veteran has submitted copies of service dental records highlighting in-service treatment.  These instances of apparent physical or mental distress must be addressed by the VA examiners in the context of the appropriate claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Contact SSA and request copies of all decisions made in connection with any claim for benefits by the Veteran, along with all associated medical and other supporting documents.  It is noted that the Veteran has referred to receipt of benefits from as early as the 1970's.  

If no records are available, such must be certified in writing.

2.  FOLLOWING COMPLIANCE WITH THE ABOVE, return the claims file to the VA examiners who conducted the July 2013 VA examinations.  The claims folder must be reviewed in conjunction with offering of the requested opinions.

Each examiner must opine, as appropriate, in light of any additional SSA records, whether any current neck, back, hip, knee, or ankle disability; circulatory problem; neuropathy, dental; cold injury residual; or psychiatric condition is at least as likely as not related to (caused or aggravated by) military service.

With regard to a dental condition, the examiner should comment on the documentation of bridgework and tooth removal in service, and specify which teeth are shown to have been involved in injuries at that time.  Is damage to tooth #9 demonstrated?

With regard to the leg joints, the examiner should address the June 1955 notation of a right lower leg injury in a fall.

With regard to a claimed psychiatric disorder, the examiner must discuss whether an April 1956 reference to a hysterical reaction represents the first manifestation of any current psychiatric disorder or complaint.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



